Sir, at the outset I should like to congratulate you on your election to the high position of President of the General Assembly for the fortieth session. I am convinced that your wealth of diplomatic experience and proven skills will contribute to the enrichment of the deliberations during this special session.
This year we are commemorating the fortieth anniversary of the United Nations, which was established with many hopes and expectations in the aftermath of a world distraught by death, destruction and the plunder of war.
Like many other peoples, but significantly different from them, the Jewish people underwent an ordeal which will leave its eternal mark not only in the long annals of its history but also in its deeper spiritual and psychological experience. This was, of course, the horrendous Holocaust which was wrought upon us by nazism and anti-semitism. For this reason the emergence of the United Nations provided a source of inspiration and light for us at the end of a very dark era in our history.
Indeed, what could be more stirring than the unequivocal declarations of principle appearing in the opening paragraphs of the United Nations Charter, such as: "We the peoples of the United Nations, determined to save succeeding generations from the scourge of war" and the call "to practice tolerance and live together in peace with one another as good neighbors"? To my great regret, however, this Organization has had a part in shattering these aspirations and noble ideals.
The slander of anti-semitism has also been propagated in the guise of anti-zionism. In this context, we sadly note the tenth anniversary of the passing of the infamous General Assembly resolution falsely equating the Jewish National Liberation Movement - Zionism - with an outrageous phenomenon totally alien to the most fundamental and spiritual values of the Jewish heritage. That resolution, 3379 (XXX), of 10 November 1975, will be remembered in the history of the United Nations as a terrible blot on its record and a discredit to the Organization and to those irresponsible Members that supported it.
Other international forums have also been exploited for the purpose of propaganda and political warfare against Israel, distorting the real purposes for which they were established. It would, therefore, be appropriate and timely to strive for what I would call "political disarmament" in these bodies, in order to guarantee that they maintain their integrity and credibility in the exercise of their legitimate functions.
Israel was established in 1948 against the background of a United Nations resolution calling for the establishment of a Jewish State in Palestine. The United Nations, however, did nothing to implement its resolution, and the State of Israel came into being through the will, the toil and the sacrifice of its people. Nor, I might add, did the United Nations alleviate the immense threats and dangers that Israel had to face since its establishment.
Since the founding of the State we have made every possible effort towards the achievement of peace and the normalization of relations with our neighbors. Peace for us is a natural and integral part of our national heritage. The Jewish people is a small, democratic and free people, striving to rebuild its renewed nationhood in its ancient homeland. We cherish peace and we teach its blessings to our children. Indeed, after a prolonged period of strife and hostility forced on us by our neighbors, we found a way to build a bridge of peace with one of our Arab neighbors.
Egypt and Israel have demonstrated clearly that face-to-face negotiations and direct dialog are the most constructive and beneficial ways of achieving peace. This was brought about on the basis of the Camp David Accords, which established a just and effective framework for the settlement of conflicts. It is for this reason that Israel is so insistent on applying this framework to the further extension of the peace process. We hope that in the near future we shall be able to negotiate with Jordan, our neighbor to the East. It is crucial that the peace treaty with Egypt should not remain the sole example of peace with our neighbors, and therefore we earnestly seek to widen and deepen that peace by extending the process to include the rest of our Arab neighbors.
From this rostrum I once again urge King Hussein of Jordan to enter into direct negotiations with Israel - not in some vague, deflecting international forum, but in direct, bilateral discussions. An international conference is a means of evading direct negotiations. It will be a stage for hostile and extreme propaganda and will not serve the cause of peace. Our aim should be the achievement of a bilaterally negotiated peace treaty between our countries. There is no change in our deep commitment to the Camp David accords, and we stand ready therefore to meet a Jordanian delegation, which may include Arab Palestinians from Judea, Samaria and Gaza, or other Arab Palestinians to be mutually agreed upon.
Israel firmly believes that there is no way to solve the problems of our region except through negotiations and peace. If King Hussein has finally decided to offer his hand in peace, let him act the way the late President Sadat did. He should not drown the quest for peace in a sea of conditions that nullify any chance of peace - conditions such as an international conference and the participation of terrorist organizations in the peace process. I should also like to urge King Hussein to free himself at this eleventh hour, from the clutches of the PLO. King Hussein has been caught in their clutches before and it seems that he has failed to learn from his own experience. Only after freeing himself from his dangerous association with the PLO terrorists will it be possible to achieve progress towards peace between Israel and Jordan. Indeed, the recent marked increase in terror attacks against Israelis stems, among other things, from Hussein's partnership with the PLO. Jordan cannot extend the olive branch of peace on the one hand and play host to terror at the same time. The two are mutually exclusive.
Our position in this regard is clear and decisive. We are firmly against any contacts or dealings with terrorists or their representatives - and, in this case, with an organization whose declared purpose is the liquidation of Israel. PLO leaders have been intimating that they are engaged in the political process of peace. However, they have been waging cruel and murderous terrorist activity all along. According to their declared program, political action and terrorist activities should go hand in hand until they achieve their goal, the elimination of Israel. He are not ready to negotiate with terror. There is no place for its self-proclaimed representatives at a table where peace, security and tranquility are to be negotiated. Acknowledging that organization would be tantamount to legitimizing terror, and should be rejected by all those who value peace.
To protect our people and territory from terror, we were obliged to act against the PLO terrorist infrastructure in Lebanon, which posed an intolerable threat to our people in the Galilee region.
Meanwhile, terror continues to wreak havoc in Lebanon. The latest outrage was the kidnapping of four Soviet diplomats in Beirut. Kidnapping and the holding of hostages for ransom is only one of the manifestations of international terrorism, whose linchpin is the PLO, which we roust fight and stamp out. This is another example of the fact that terror knows no bounds, neither political nor any other.
The removal of the various threats from Israel's northern border continues to be an important priority for us. We will do all in our power to defend and protect the population of the north. This objective has become no less important in the wake of the withdrawal of the Israel Defense Forces from Lebanon, in accordance with the decision of the Government of Israel of 14 January 1935.
Yesterday Israel took action against terror bases, this time in Tunisia. Israel's air force acted against the terrorists only after it became evident that the terrorists were mounting attacks from Tunis with impunity. Only last week, PLO terrorists, who were directed and commanded from Tunis, attacked an Israeli boat in Larnaca, Cyprus, and murdered three Israeli civilians in cold blood. In recent months, those headquarters were responsible for a number of seaborne attempts
against our people, which were prevented by Israel's navy. We had no intention of attacking Tunisia, although that country has permitted terrorist bases to exist on its soil. We acted against murderous criminals in order to prevent the continuation of their criminal acts.
The United Nations has been sadly remiss in meeting the challenge of international and PLO terror. It could and should have come out resolutely against this evil phenomenon of our time and placed it outside the pale of civilization. Instead, it has equivocated and, worse, legitimized terror in terms that have provided encouragement to the terrorists and their supporters.
I regret to state that, in spite of numerous outrages and continuing attacks by PLO terrorists, this issue has never been seriously addressed by the Security Council or other United Nations and international forums. Israel cannot be expected to ignore this double standard. In spite of this, Israel is willing to act with other free nations to curb, if not stamp out, terrorism. Similarly, we urge joint international action against terrorists and their sponsors.
Among the most distressing and oppressing phenomena of our international experience is racism. The very word evokes dark and brutal memories of the long history of the Jewish people. Apartheid is a system of discrimination which the Jewish faith and the State of Israel totally reject and repudiate. The Government of Israel, on 11 August 1985, reiterated that it is unconditionally opposed to the policy of apartheid in South Africa and to any discrimination on grounds of race, religion or color or on any other grounds.
Israel has diplomatic relations with some of the African States and we are ready to renew our relations with those with which we do not have them. This is, of course, up to them. We believe that many have by now seen who the real friends of Africa are: it is not those who use high-flown words but will not lend a helping hand in time of need and distress, or those who remember Africa only when they need its votes at the United Nations. The State of Israel, in contrast, was one of the first to reach out to the nations of Africa, in their early years of sovereignty and statehood and in their current travails, and we are ready to increase our efforts.
In the area of disarmament the nations of the Middle Bast are confronted with three main challenges. These are the reduction of conventional arms, the prevention of the proliferation of nuclear weapons and the eradication of the use. of chemical warfare. My Government believes that concerted regional action on all three issues is a moral imperative of the highest priority.
Concerning the accumulation of conventional arras, Israel voices its concern over the accelerated supply of large quantities of weapons to a number of belligerent Arab Governments in our region. These regimes do not need these arms for their defense, but are stockpiling them to use against Israel. This can only serve to undermine the chances for peace in the Middle East.
On the subject of nuclear weapons, we believe that the most effective and credible barrier to proliferation in so sensitive an area as the Middle Bast is a freely and directly negotiated convention establishing a nuclear-weapon-free zone, based on a system of obligations binding' on all States concerned. Israel stands ready to begin such negotiations without delay or preconditions.
While Israel is conscious of the necessity to prevent the proliferation of nuclear weapons, we are also aware of the substantial contribution which the peaceful use of nuclear energy can make to the well-being of the world and the right of all countries to benefit from such uses. We support those international agreements that would ensure the status and inviolability of nuclear facilities dedicated to peaceful purposes.
Another issue that arouses the deepest anxiety is the repeated use of chemical weapons in the Iran-Iraq war and the danger that such use may spread in a manner that could not easily be reversed, if at all. It is tragic that the sixtieth anniversary of the 1925 Geneva Protocol forbidding the use of such weapons should be commemorated in this manner. This total disregard for solemn international legal obligations by Iraq demonstrates the difficulty of achieving genuine disarmament. But we must not despair; we must continue our efforts in this vital field of human endeavor.
The deteriorating situation of the Jews in the Soviet Union obliges us once again to speak out in defense of their elementary rights. Our concern relates especially to the hundreds of thousands of Soviet Jews who have indicated their desire to join their people in Israel. The Soviet authorities, however, in flagrant violation of the Helsinki Final Act and many other international obligations assumed by the Soviet Government, refuse them permission to leave.
Many of those Jews who have been denied permission to leave are forced to live as outcasts from Soviet society, subject to all manner of official harassment and persecution, while being effectively deprived of the means of legal redress. Increasing numbers have been engulfed in recent months in an accelerating wave of arrests, trials and savage sentences of imprisonment on trumped-up criminal charges. Jews seeking to disseminate knowledge of the Hebrew language have been prominent among these recent victims of judicial repression. These Jews are in no way violating Soviet law, nor are they involved in any form of anti-Soviet activity. Their real crimes, in the eyes of the authorities, are their persistent demand to leave for Israel and their efforts, in the face of strenuous official opposition, to perpetuate their Jewish heritage, culture and religion.
All of these outrages are taking place against the background of a relentless campaign of anti-semitic incitement, usually camouflaged as anti-zionism, in the officially controlled media - a campaign designed by the authorities to encourage an attitude of suspicion, hatred and contempt towards Soviet Jews on the part of the Soviet population.
We call upon all persons of goodwill and all Governments in the civilized world to join us in our protests and in urging the Soviet authorities to conform their policies towards Soviet Jewry to the international obligations solemnly undertaken by the Soviet Government.
Israel seeks good relations with all States including, naturally, the Soviet Union. We have looked to the new Soviet leadership for signs of change in its attitude towards Soviet Jewry. Regrettably, so far we have seen no positive changes whatsoever. .We therefore have no choice but to continue to expose energetically and protest vigorously these flagrant violations of the rights of our fellow Jews seeking to join their people in Israel. He shall continue to do so untiA every Soviet Jew who so wishes is free to exercise this basic right.
There is also the problem of the Jews of Syria, who are subjected by the Syrian regime to discrimination and restrictive policies and are not free to choose to live wherever they wish. This is a flagrant violation of the Universal Declaration of Human Rights, of which Syria is a signatory. Jews who wish to travel abroad must leave their families behind as living hostages to ensure the travelers return.
Several hundred young Jewish women remain unmarried because of the depleted male Jewish population in Syria. The Syrian Government has cruelly refused to allow those women to leave the country in order to be able to marry within their faith and establish families.
tJe are also concerned about the small, ancient Jewish community left in Ethiopia, because of its isolation and suffering and the latest disasters that have befallen that country. Some of these Jews have already returned to their historic homeland and have been received as long-lost brothers and sisters who have finally returned home.
The people of Israel and its Government have expressed their solidarity with the Ethiopian people, which has undergone much suffering as a result of the recent famine and other difficulties. We appeal to the Ethiopian Government to respect the cultural and religious rights of the Jewish community and to enable it to continue to maintain its heritage and religion and, on humanitarian grounds, to permit those among them who so desire to be reunited with their families in Israel.
The fortieth anniversary of the founding of the United Nations may be a fitting occasion for a review and reappraisal of its activities, in frank and constructive self-criticism.
The United Nations should not merely celebrate its past but also plan for its future.
Some may feel disheartened by the fact that, after so many years of United Nations preoccupation with the problems of the developing countries, we still remain so distant from the goal of bridging the gap between the poor and the rich nations of the world. Poverty, hunger, malnutrition and disease still characterize the conditions of life in many parts of the world.
One inescapable conclusion is that progress has too often been hampered by a tendency to substitute slogans for serious plans of action. Meeting the world's pressing economic and social problems will require new dimensions of international co-operation. The danger of famine continues to afflict developing countries. There is dire need for urgent action by the world community. The peoples of Africa are struggling to free themselves from the curses of poverty and hunger, and the rest of the world must help them in this struggle.
The vital element of developing traditional agriculture has been sorely neglected. Israel is now preparing an aid proposal for more efficient food delivery systems that would provide better nutrition and would link such aid with land and water development programs.
The success of integrated rural development has been proved in Israel's own rapid agricultural development. Israel has much experience in the proper use of soil and water, marketing organization, agro-industrial systems appropriate for developing countries, and the integration of populations and development projects. He are ready to share our know-how in these fields with other developing countries. The benefits of this experience can contribute to raising living standards in many societies.	4
Israel has presented to international organizations, both within and outside the United Nations, a development proposal entitled "Transitional Economy". It seeks to break the vicious circle of poverty by improving the productivity and quality of life in developing countries. The proposed program seeks to combine a comprehensive development process with decentralized planning and implementation.
In the 26 years of Israel's involvement in international development efforts, Israel has co-operated with more than 100 countries and trained over 50,000 men and women in agriculture, in rural development and in health and education. During Israel's development it encountered some of the same problems that are now facing African countries and has successfully overcome them.
The United Nations may recapture some of its prestige and authority if it gives priority to these pressing social and economic issues. The magnitude of the tasks before us will require unprecedented international co-operation.
Unfortunately, the United Nations record is not very encouraging. At its last session the General Assembly had 143 items on its agenda. It passed no less than 38 resolutions relating to the Middle East, out of which 37 were negative, even hostile, in their reference to Israel. Such resolutions have long ceased to attract any attention or carry any weight. Yet the General Assembly did not see fit to address itself to such danger-spots as the Iraq-Iran war and Afghanistan, or to many of the socio-economic problems which plague our society.
Let us put aside the political differences that beset our world and join forces in an effort to find solutions for the ordinary man, woman and child, who are too often ignored in the heat of political debate. Let us work together in the spirit of the ancient prophets who gave to the world the concept of the brotherhood of man, a concept which has been the basis for the great ideals of mankind.
In the present age of unprecedented opportunities, Israel calls upon all Governments, international agencies and non-governmental organizations to rise to the challenge offered by science and technology. Let us share the fruits of scientific and technological advances to improve our lives. Let us build a moral and prosperous future to achieve justice and dignity for all. Let the United Nations become, truly, a "United Nations for a better world".
